879 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martha WEBB, (Widow of General E. Webb), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3170.
United States Court of Appeals, Sixth Circuit.
June 13, 1989.

Before KENNEDY, NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
The petitioner seeks review of a decision of the Benefits Review Board which affirms a decision of an administrative law judge that denied black lung benefits.  The respondent now concedes that the decision of the administrative law judge "is not defensible" and moves that the case be remanded to the Board with instructions to vacate its decision and remand the case to the deputy commissioner for payment of benefits.  The respondent further states that the evidence is sufficient to establish pneumoconiosis pursuant to 20 C.F.R. Sec. 727.203(a)(1) and that there is no evidence to rebut the presumption of that regulation.  Upon review and consideration, the motion to remand is granted.


2
It is therefore ORDERED that this case be remanded to the Benefits Review Board which is instructed to vacate its decision and remand the case to the deputy commissioner for payment of benefits.